DETAILED ACTION

In the reply filed 11/30/2021, claims 19 and 25 are amended. Claims 19-23 25, 26, and 28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings extending through the walls of the box beam (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 has been amended to read: out-rigging operatively coupled toward the rear end of the central frame and extending above the one axis and between the cab and fluid pump unit in at least one configuration.
	The recitation is indefinite, as it is unclear what components are encompassed by the “out-rigging”. Out-rigging, in the art, conventionally refers to stabilizing structures which engage the ground to provide stability to a work vehicle while work is being performed. For example, Applicant’s own elements 16 would be understood by those having ordinary skill in the art to be out-rigging components.  It is noted that the components which would be understood to be out-rigging extend below the one axis, rather than above, as claimed.  There is no reference numeral associated with “out-rigging” in the drawings. Claim 25 suggests that the out-rigging comprises a digger derrick.  Applicant’s use of the term “out-rigging” yields confusion because the term is used unconventionally, and digger derrick implements would not reasonably be considered out-rigging by those having ordinary skill in the art.  What is/are the “at least one configuration”?
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “out-rigging” in claim 19 is used to include a digger derrick, while the accepted meaning is a ground-engaging stabilizer for a work vehicle. The term is indefinite because the specification does not clearly redefine the term.  The present Official Action has been made non-final because the claims had not been previously rejected under 35 U.S.C. 112 in the prior action (1/4/2019) for reasons regarding the term “out-rigging”. 
 
Claim 19 recites the limitation "the intersection" in the eleventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim, and the intersection is not understood.  Is the “another axis” extending along the axle and transverse to the “one axis”, such that the axes intersect at a point? Or is the “another axis” extending along the pivot axis of the axle and in-line with the “one axis”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19, 20, 22, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan (US 6,336,784) in view of Johnson (US 2015/0084301).

Regarding claim 19, Monaghan teaches: an all-terrain construction vehicle (10) comprising: 
a central beam frame (12) extending from a rear end of the vehicle to a front end of the vehicle, the length between the rear end of the beam frame to the front end of the frame defining at least one axis (the axis extending in the longitudinal direction of the vehicle); 
a pair of axles, one associated with the rear end of the vehicle and the other associated with the front end of the vehicle, individual ones of the axles defining another axis intersecting the one axis and extending across the one axis, each of the axles rotating about the intersection (see Fig., 1 and column 3, lines 3-7, column 3, line 66 through column 4 line 14); 
at least two pairs of wheels (18, 20), each wheel of each pair operatively coupled to each end of each respective axle, each of the wheels pivotably attached to each end and configured to pivot in parallel with an opposing wheel; 
an operator cab (22) along one side of the one axis; and 
a transmission along the opposing side of the one side of the one axis (column 3, lines 9-11); 
out-rigging (14) operatively coupled toward the rear end of the central frame and extendinq above the one axis and between the cab and transmission in at least one configuration; and 
a blade (42) that is coupled to the frame.
Relevant elements are best shown in Fig. 1. 
Monaghan fails to specify that the transmission includes a hydraulic fluid pump unit, the pump and fluid therefrom operatively coupled to the axles and wheels, the axles, wheels, and pump being operatively controlled via an operator interface within the operator cab. Johnson teaches: a transmission having a hydraulic fluid pump unit, the pump and fluid therefrom operatively coupled to the axles and wheels, the axles, wheels, and pump being operatively controlled via an operator interface within the operator cab. See [0028], which suggests that each of four wheels is driven by a hydraulic motor connected to a hydraulic pump. See also [0033] and Fig. 3.  The operator interface (including levers 30, 32) is shown in Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the all-terrain construction vehicle from Monaghan with hydraulic driving and control means, as suggested by Johnson; the motivation being: to provide driving power and control to the working/driven components of the vehicle. 

Regarding claim 20, the combination further teaches: wherein the beam frame is configured as a box beam. See element 15 in Fig. 1 from Monaghan. 

Regarding claim 22, the combination further teaches: wherein the wheels are configured to pivot about another axis that is substantially normal to the axis of the axle to which they are coupled. The pivot axis corresponds to the axis of rotation of the wheel. The wheels also pivot as described by Monaghan in column 3, line 66 through column 4 line 14. 

Regarding claim 23, the combination further teaches: each of the wheels comprises a hydraulic motor. See hydraulic motors (8) in Fig. 3 from Johnson. 

Regarding claim 28, the combination further teaches wherein there are no more than two axles supporting the vehicle. See Fig. 1 from Monaghan. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan and Johnson, as applied above, in further view of Dahl (US 7,874,391).

Regarding claim 21, Monaghan shows the axle extending through the beam box. Openings for the beams in the beam box do not appear to be specifically addressed by Monaghan, though it is noted that, for operability, the box would require openings to accommodate the axle passing through. Additionally, Dahl teaches of opposing openings (135) extending through walls of a box beam frame (103) for accommodating attachment of wheel assemblies. See Fig. 3 and column 3, lines 1-9.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the box beam frame of the combination with opposing openings extending through walls of the box beam, as suggested by Dahl, such that each axle extending through a pair of opposing openings. The motivation being: to physically accommodate the axles. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan and Johnson, as applied above, in further view of Hensler (US 6,592,316).

Regarding claim 25, the combination does not specify that the out-rigging comprises a “digger derrick”, though is it noted that Monaghan states: any other tool as desired can be mounted to tool mounting assembly 38 (column 3, lines 44-47). It is further noted that the vehicle from Monaghan includes features generally possessed by digger derricks, such as a telescoping boom with tool(s) at the end of the boom.  Hensler teaches: out-rigging comprises a “digger derrick”; see Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the out-rigging comprising a “digger derrick”, as suggested by Hensler; the motivation being: to facilitate pole-digging. 

Regarding claim 26, the combination further teaches:  wherein the digger derrick comprises telescoping members, an auger, and a hook. See Fig. 1 from Hensler. 

Response to Arguments
Applicant’s remarks submitted 11/30/2021 have been fully considered. The previously applied combination has been re-evaluated, in view of the amendments, as suggested by the Applicant, and a new grounds of rejection is provided and discussed above. 
Applicant’s remarks are made with regard combination(s) no longer relied upon. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been rejected/addressed as provided above. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618